Honorable District Judge Yvette Kane December 8, 2020
Middle Dictrict of Pennsylvania

228 Walnut Street, Suite 220

Harrisburg, PA. 17108-1754

Re: United States v. Dominick Pugliese DEP ; -—
Case No. 1:15-CR-00182-1

Dear Honorable Judge Yvette Kane,

I am writing to you at this time because 1 received some information for the
Delancey Street Foundation program that II have been in contact with.

They have provided me with some information about this program, that I feel and
believe would be very helpful for getting my life back in order. 1 would really
like to participate in this program so I am sending you a copy of the information
they sent me to go over with hopes that you can please help me with this request for
getting my life back.

I thank you in advance for any assistance.

Respectfully Submitted,

Adataas he T Yegl. tb af

ominick Pugliese
Petitioner
Reg. No. 72837-067
FCl Fort Dix
P.O. Box 2000
Joint Base/MDL, NJ 08640
DELANCEY STREET FOUNDATION
100 Turk Hill Road Brewster ‘New York 10509 (845) 278-6181 \

MIMI H. SILBERT, Ph.D. President / CEO

 

Friday, October 16, 2020

Mr. Dominick Pugliese 72837067

FCI - Fort Dix Federal Correctional Institu’ n
P.O. Box 2000

Joint Base MDL, NJ 08640

Dear Mr, Dominick Puglese:

| received your letter requesting an interview for possible acceptance into the
Delancey Street Foundation. Because we can only accept a few people each time we
interview, it would help if you would read the information provided and be sure you
want to come. Also, because we teach vocational skills and have a strong work ethic,
please don’t apply if you know you have problems that would keep you from
participating in this important part of the program.

 

lf you do not think Delancey is for you, then please, just let us know. Otherwise,
please sign the bottom of this form and return it to us acknowledging our release
requirements. Once we receive the signed form, we will come interview you just as
soon as we can. Since we currently have so many requests for only a few open
spaces, we sometimes have difficulty getting to everyone in time for their court
appearances. We'll do our best to get to you in time. We look forward to speaking
with you soon.

Sincerely,

fn

fo"

David Hill
Intake Coordinator
845-278-6181 (no collect calls, please)

|, Dominick Pugliese, understand that if | am accepted, even though the judge may tell
me that | have two weeks before | come to Delancey Street, Delancey Street tells me
to come the very moment I’m released. Unless | have an excellent excuse, which will
be verified by Delancey Street, | will show up at Delancey immediately upon release.

 

 

 

 

 

Signed by Dominick Pugliese Date
SAN FRANCISCO NEW MEXICO NORTH CAROLINA LOS ANGELES SOUTH CAROLINA
600 Embarcadero P.O. Box 1240 811/N. Elm Street 400 N. Vermont Avenue 2510 North Hobson Avenue

San Francisco, CA 94107 San Juan Pueblo, NM 87566 Greensboro, NC 27401 Los Angeles, CA 90004 N. Charleston, SC 29405
The entire organization is run by
ihe residents and is funded by private donations
and by pooling the income from resident —

run vocational rg schools.

 

 

 

 

 

 

 

 

 

 

 

“Delancey Street is an incredible mixture of pure idealism and hard practically, tt fs the best and the
most successful organization | have sludied in the world” — Of Karl Meninger

Where people with nowhere to turn,
turn their lives around.

Delancey Street Foundation is the world’s leading residential self-help
organization for former substance abusers, ex-convicts, homeless and
others who have hit bottom. Started in 1971 with 4 people in a San
Francisco apartment, Delancey Street has served many thousands of
residents, in S locations throughout the United States, Residents at
Delancey Street range from teenagers to senior citizens, and Include
both genders and all ethnicities. The average resident has been a hard-
core drug abuser, has been in prison, is unskilled, functionally illiterate,
and has a personal history of violence and generations of poverty.

The minimum stay at Delancey Street is two years while the average
resident remains for four years — drug, alcohol, and crime free. During
their time at Delancey Street, residents receive a high school equiva-
lency degree (GED) and are trained in 3 different marketable skills.
Beyond academic and vocational training, residents [cam important
social values and interpersonal skills that allow them to live success-
fully in the mainstream of society.

Any act of viclance, or threat of violence, is cause for immediate expul-
sion from Delancey Street. interestingly, former gang members, wha
have sworn to kill each other if given the chance, live and work together
peaceiully in dorm-room apartments. Residents learn to work together
through a principle called, “each one, teach one” where each new
resident is responsible for helping quide the next arvival.

The struggle for success.

The struggle for success at Delancey Street is rewarded whenever

a resident can tum around a formerly destructive life, It is realized
when Delancey opens a new door through which hundreds more can
follow to gain access to opportunities. It is rewarded every time a new
entrepreneurial venture is developed and managed by formerly un-
skilled residents. And every time a resident reunites with hls or her
children, breaking the cycle of poverty, violence, drugs, and crime.

Delancey's successes are enormously rewarding and the struggle
never, ever, stops. From the beginning, Delancey has opened many
new doors. Like the door that let the first ex-felon be admitted ta
practice law. Or serve on a school board. Or get a real estate license.
Or vote. Or the lives of the thousands of graduates, once outside of
society, who are now productive, tax paying citizens with careers in
business, sales, constructicn, trucking, and even law enforcement
Like buitding a record of achievements at no charge to the residents or
taxpayers and with no paid staff, teaching residents to run their whole
organization. And, like Shirley, who embodies the Delancey model.

Before Delanccy Street, Shirley spent 20 years with violence, drugs

and prostitution on the street and in anc out of jail. Her children followed
in her footsteps. Since Delancey, she and her husband (aiso a Delancey
graduate) have turned around iheir lives and the lives of their children,
and proudly watched @ granddaughter be the first in the family to go to
college. With two thriving careers, they still volunteer with troubled folks.

While Delancey’s successes are enormously rewarding, the true struggle
is for a just society and people in it who lead clean lives of purpose and
integrity. And that strugate never, ever, stops.
 

 

The dynamic ferce behind Delancey Street is its President & CEO, Dr. Mimi Halper Silbert. Although she does
not share the same background as her fellow residents, she lives at Delancey Street, abides by its rules, and takes
no salary. Her tenacious spirit and unlimited energy have built an organization unique in its entrepreneurial and
self-governing structure. Her dedication enacting her vision of an educational community of change has inspired
residents to break their destructive cycles and take responsibility for themselves and others. Dr. Silbert has gar-
nered national and international attention for her achievements at Delancey Street, demonstrating her belief that the

people who are the problem can, themselves, become the solution.

In the neighborhood

Delancey Street accupies five residential facilities across the country.
The targest facility and headquarters is an architecturally acclaimed
complex on the San Francisco waterfront. Built in 1999, and developed
and constructed by the residents with union support, the Mediterranean
style complex houses about 600 residents, offices, a screening roam,

a popular restaurant, highly reviewed cafe and bookstore, and several
other vocational schools. Delancey Street's other homes are located in
Los Angeles, New Mexico, New York, and North Carolina. Each is Ina
wonderiul neighborhood, and the residents are active participants in
their communities.

Academic programs -

While the majority of residents arrive functionally illiterate, they are
required to study for and complete a high school graduation equivalency
exam (GED) while at Delancey Street, More than 10,000 residents have
achleved this degree. Other academic programs include:

|) + a State-accredited post-secondary

{ vocational school, About 100 residents

per term complete the 3-year certification
course taught by residents themselves.

« unique partnerships with major universi-
. ties, Since 1996, about 25 residents every
ff cycle complete Bachelor of Arts degrees

=| at Delancey’s own college campus.

  

nos Rene

+ 4 chartered public high school for at-risk youth in San Francisco. Since
1999, former school failures have graduated and are now werldna and/or
gcing to college.

  

Vocational & training programs

Each resident at Delancey Street
leams 3 marketable skills by work-
ing in Delancey Street training
schools, These include at least one
manual skill, one clerical/computer
skill, and one interpersonal/sales
profession. For most residents, who
have never held a job in thelr lives,
this requirement is as challenging
as itis rewarding.

 

The vocational training schools, managed and taught by residents
themselves, are accredited by the State and award diplomas for skills
feared, Moreover, some of the training schools generate funding for
Delancey Street that support the foundation's activities. Current yoca-
tional programs include:

* accounting and bookkeeping

* automotive & truck mechanical repair and painting

+ christmas tree sales and commercial decorating

« coach & paratransit transportation services

» coffeehouse, art gallery & bookstore

* coliege advertising specialiies sales

* construction and property management

* digital printing and bariners, silk-screen, and framing
* film screening °

« handcrafted wood, terrarium, iron works and furniture
* moving & trucking

» restaurant, catéering, event and wedding planning

For more information about Delaneay Strsei, please contact the San Francisco office at 415.512.5190

a
*
INTRODUCTION TO THE DELANCEY STREET FOUNDATION

Delancey Street Foundation is a non-profit, self-help organization for about 1500 drug addicts, alcoholics, ex-
convicts, and others whose lives have hit bottom. In this community, residents learn to care for others, develop
values, self-reliance, gain some dignity for themselves, learn occupational skills, get an education, and earn a sense
of self-worth so they can ultimately graduate from Delancey Street Foundation and make a legitimate and successful
life in society. San Francisco is the headquarters with 500 residents; the other facilities are in Los Angeles, New
Mexico, North Carolina, and New York.

Delancey Street Foundation is primarily a self-supporting, self-governing community, maintained entirely by the
men and women who come to Delancey Sireet for help, representing all racial, cultural, and socio-economic groups.
Many residents come into Delancey Street upon referral from an agency of the criminal justice system. Interviews
are conducted by other residents of Delancey Street who have been here long enough to understand Delancey
Street’s values. Interviews are conducted on Delanct y Street premises as well as in selected jails and prisons. It is
important to tell the whole truth in ydur interview. Since we live as an extended family, we come to know all about
each other; admitting the truth about our lives and situations begins the process of change at Delancey Street, anyone
caught lying in their interview will be asked to leave. New residents are asked to make a two-year commitment
because we believe that is the minimum time required to really turn a life completely around which has spent years
developing self-destructive patterns. The stay at Delancey Street is disciplined, serious business.

The first few months of Delancey Street Foundation are considered the “immigration” phase. Upon acceptance, men
will have their hair trimmed to a short length, and the women are asked to remove all makeup. Clothing is provided
and the first focus is to turn around street and/or gang images and develop new self-concepts. These first few weeks
are spent in maintenance jobs such as cleaning the facilities and serving meals. Residents are allowed to write
immediate family members after 30 days and make a call after 90 days; however, they are generally encouraged to
spend their time and energy in “immigration” getting to know those around them and becoming involved in their
new environment. Following that, letters, phone calls, and visits are earned along with responsibilities and rewards.

The faster new residents learn good work habits and basic positive interactions skills, the more quickly they will
earn their way out of maintenance and out if immigration and into one of the numerous vocational training
departments where they will learn votational skills. Training schools, ‘some of which generate income for the
Foundation, provide job training in many areas including our moving company, the construction trade, auto
mechanics, bookkeeping, culinary arts (including café, restaurant, and catering skills), and sales among numerous
others. The focus is on learning to give, to get good work ethic, and to help. Also, a strong emphasis is placed on
academic education. Residents are tutored until they receive a high school equivalency and numerous in-house
classes are provided.

There are three primary rules: 1) No physical violence; 2) No threats of violence; 3) No drugs or alcohol. Anyone
breaking these rules will be asked to leave. Other-problems are punished by extra work such as washing dishes. We
believe in teaching people to admit their mistakes, fix them, and move forward.

No one in Delancey Street Foundation, not even the President, receives a salary. There is no official staff at
Delancey Street Foundation. Everyone who comes in works his or her way up into some sort of position in which
he/she is learning a new job from the person over them who has held that job before, and teaching the job he/she has
now to anewer resident. In this way, everyone at Delancey Street is pulling together toward the same goals. No one
is simply a receiver; everyone is a giver as well. You are not coming to a program based on counseling. We havea
strong work ethic and base our change on learning new ways of living by doing.

If you are interested in reading about Delancey Street in more detail, please write the Intake Department and ask for
a copy of the chapter from a book written by our President which is entitled “Delancey Street: Process of Mutual
Restitution.” and we will be delighted to forward it to you.

Eligibility: No hard and fast criteria exists other than a strong motivation to change one’s lifestyle, and ability to
interact in an active and fast paced environment, and reasonably good health (Unfortunately, our present medical
resources are not equipped to treat physical ailments or psychological disorders requiring professional care or
prolonged intensive care). Because our work ethic is strong and much of our learning about getting along with
others occurs in vocational training, residents must be in good enough health to fully participate. We don’t take sex
offenders, arsonists, or “dual-diagnoses” applicants because we believe they need professional counseling and we
cannot offer any. We don’t accept people who require psychological medication.

Area Served: No geographical limitations. Call for a facility nearest to you.
Fees: None. Donations are welcome.

Residents who work within the environment receive no salary; those who are employed elsewhere donate their
earnings because we poll all our money to survive. We aren’t funded. Three months prior to graduation we set
aside 50% of each paycheck to cushion the cost of the return to the community at large.

Criminal Justice System Referrals: Delancey Street Foundation accepts referrals from every aspect of the court
system ranging from diversion and alternative sentencing, through probation and parole. We cooperate with all
agencies of the criminal justice system and their representatives in terms of record keeping and when court-referred
residents leave Delancey Street under conditions which violate the terms of their parole/probation.

Intake Procedure: Ifyou are interested in becoming a resident of Delancey Street you may come to our building 24
hours aday. We’re located at 100 Turk Hill Road, Brewster NY 10509; our telephone number is 845-278-6181 (no
collect calls please). Prospective residents may not be under the influence of drugs or alcohol for the interview. If
you are, we'll ask you to wait on the bench until you’re coherent to do a real interview. We consider the interview
the first step in becoming a part of our community. Since we receive no government funds for taking a resident and
charge no fee, the only thing that matters to us is to be there for people who really want to change. The only thing
prospective residents have to offer us is their word. We take that word very seriously. When the person commits to
staying two years, we want that commitment to mean something. No lies will be tolerated in the interview. Ifthe
person lies to get in and we discover the lie, the person will be asked to leave. We really want to start on a new note
and the interview is the first step to a new life of honesty, decency, and integrity.

Other: Residents range in age from 18 to 78. Rules for acceptance and publication in the program are the same for
everyone without regard to race, color, national origin, age, sex, sexual orientation, or handicap. Unfortunately, we
have more applicants than we have spaces and we have to turn some people down due to lack of room. If we do
accept you, we know it can be hard work to truly change, but we are there with you, believing you can do it. We
want you to know that the process, like life, can be hard, but it can also be lots of fun.
DELANCEY STREET FOUNDATION: A Process of Mutual Restitution
by: Mimi Silbert, Ph. D, President

*chapter from the book: SELF HELP REVOLUTION; edited by: Frank Riessman, Ph. D, Alan Gartner, Ph. D
Copyright © 1984 by Human Sciences Press, Inc., 72 Fifth Avenue, New York, New York 10011

Deborah was 27 when she came to Delancey Street. A heroin addict at 12, a street prostitute at 13, she had been
“cured” by over a dozen other programs and hospitals; she had spent five years in prison, and had lived through
numerous horrors, like having her baby drown in the bathtub while she turned her back on him to take a fix; she had
tried to kill herself three times. Deborah left school in the: ninth grade, was unskilled, and stated that she felt good
“only with men and drugs”. She came to Delancey Street to “beat a prison case”, promised (as all residents must) to
stay two years, and intended (as all residents do), to stay a few months to clean up and then leave.

Deborah stayed at Delancey Street out of fascination and manipulation: seeing people she knew as losers on the street,
living in San Francisco’s most exclusive residential area, well-groomed, well-dressed, she believed “there must be
something ‘dirty’ going on at Delancey Street” and planned to stay long enough to get in on it. Before she realized it,
she had internalized enough of the processes’ she had been “imitating”, that she began to rethink her old values and
attitudes. She worked long enough and hard enough in the tightly structured community to see herself gaining skills
and work habits. She had been,confronted about herself often enough by her peers that she had come to take
responsibility for what she had done, and to exert some control over what she was doing now. In short, Deborah
experienced something new: she saw a small hope for herself. Instead of playing the “cure game” while knowing
secretly that she would always stay a dope fiend, Deborah began to believe that she could — and would — change. And
then she stayed at Delancey Street for the right reasons: to redo her life.

Three and one half years later, Deborah graduated from Delancey Street. She has an A.A. in Business and a well-
paying job as a sales manager in a nationally known firm. She reveled for the firm, received supervisory training, and
was a respected employee. Aside from her career and well-balanced personal life, Deborah set up a program for
paraprofessional volunteers to work with adolescent girls returning to the community from mental hospitals. Deborah
manages to come back to Delancey Street often to serve as a role model for the new women residents who are coming
in, giving their word to stay two years, and privately planning to stay a few months, clean up, and leave...

Delancey Street Foundation is described as a residential treatment center for ex-addicts, alcoholics, convicts and
prostitutes. The Foundation prefers to consider itself a recycling center, where those whom the system has defines,
and who, indeed, have defined themselves as society’s garbage, can live, work, and learn together to return to society
as productive citizens. Delancey Street is a self-help center in the truest sense of the word. The Foundation receives
no government funds, so that its financial support depends upon its residents. Delancey Street has no staff of experts,
either professional psychologists or professional ex-drug addicts, so that its “therapy” also depends upon its residents.
All too often, those of us involved in reform of one or another variety, define ourselves by our goals rather-than by our .
processes. While by goal, Delancey Street is defined as a drug/alcohol/crime treatment program, in its processes,
Delancey Street has less in common with funded, staffed treatment programs, than it does with large families or small
neighborhoods. In families and old-fashioned neighborhoods, as in Delancey Street, members are dependent upon one
another as they grow to develop an identity and an independence which allow them to enter the world-at-large alone,
while still maintaining a sense of continuity with the family and the old neighborhood, Delancey Street's self-help
process of growth and change and interdependence i is applicable to any group of varied goals who choose to pool their
resources, rely on their own strengths, and help one another develop.

The residents of the Delancey Street Foundation, like Deborah, are the hardcore helpless: those traditionally
considered by society to be “unamenable to treatment”. Over 85 percent have heroin addicts fro an average of ten
years; over 60 percent are polydrug abusers; and 40 percent are alcoholics.* The average resident at Delancey Street
has served a mean of seven years in prison and has been returned to prison between three and four times. S/he comes
from a poor family, reads and writes at the sixth grade level, is unskilled, and has never held a steady job for as long as
ayear. Given the population, the attrition rates are unexpectedly low. The overall attrition rate is 35%; of these, the
majority leaves in the first few months of their stay. Of those who leave, some return to Delancey Street and do well
the second time. Some may survive well on the street; some go to prison; some die. (*These statistics total over 100
percent because they reflect multiple abuses for each resident)
Begun in 1971 with four residents and a $1000 loan from a loan shark, Delancey Street currently has 350 residents
earning their own way, living in several buildings in San Francisco, at no cost to the taxpayers. At a separate facility
in northern New Mexico, started in 1977, there are 65 residents living on a ranch located on the San Juan Pueblo, The
population averages about one third Blacks, one third Latinos, one third Anglos, with occasional small percentages of
American Indians, Asians, and other racial and ethnic groups. Residents range in age from 18 to 70, with about one
fourth to one third being women.

Over half of the people who come to Delancey Street are referred by the courts through pretrial diversion, as an
alternative to prison, or as a condition of probation or parole. The others come in off the street. There is only one
criterion,for entry into Delancey Street: the person must ask for help him/herself. No-payment is accepted. No
requests from concerned parents or lawyers can substitute for the individual taking the first step of accepting the
responsibility for his own life.

Social problems like drug addiction and crime are complex phenomena which involve the total interaction of
individuals with the system. In our zeal for quick cures to these problems, however, we develop simple definitions.
There are those of us who consider crime to be the result of an unjust and inequitable society. These people tend to
“Kiss the butts” of the poor misunderstood criminal. The result, unfortunately, is legions of junkies and criminals who
carry more guilt for one more con, and who, because they are stripped from the responsibilities of their pasts, are
equally removed from the control of their futures. Conversely, there are those who consider crime solely the fault of
the individual, be it through criminal inclination, biological defect, of psychological disorder. These people tend to
“kiss the butts” of the criminal. But this response, while it engenders anger, bitterness, and hatred, rather than
manipulation and guilt, leaves the criminal as void of options as the other extreme. We place people in prison, where,
however horrible or humane the conditions, the inmates are stripped of all interactions with society; they are also
stripped of all responsibility, and are maintained at the taxpayer’s expense. Thus, they emerge with no sense of
responsibility or personal power.

Delancey Street cuts through this dichotomy to stress the interaction of the individual with the social system.
Delancey Street’s philosophy is that the individual must take responsibility for his own actions so that he can exert
some control over himself and create some viable options. Only from a position where the individual has some
personal control over his or her life, can s/he move to demand his/her due from society and work to change the
inequities of its system.

Hundreds of people have graduated from Delancey Street with an overwhelming rate of success. Over three fourths of
the graduates are currently thriving in the community, with lifestyles and occupations ranging from a deputy sheriff, a
mortician, real estate brokers, and advertising executives to contractors, truckers who own their own companies,
engineers, medical and dental technicians, and lawyers.

The foundation takes its name from the street in New York; Lower East Side where, at the turn of the century,
Delancey Street came to symbolize the self-reliance of Old World immigrants who worked and earned their way into
the mainstream of American life. In fact, the Intake Department is called “Immigration”, for the people who come to
Delancey Street are like immigrants to the American system. They have never learned to live legitimately and
successfully within that system, and that is what Delancey Street teaches them, While this generation has been enabled
the narcissistic “me generation”. Where people struggle not to impose their own values of earning one’s own way in
the world, and helping others as a central means of feeling good about one’s self. Unlike other organizations which
develop alternative principles and lifestyles, Delancey Street prepares its residents to live effectively in the dominant
American social culture. To “choose” to reject a society which has rejected them is a meaningless protest, for there are
few alternatives. But the decision to work to change a system in which they have numerous positive alternatives, is
indeed a viable choice.

The philosophy of change at Delancey Street is based on what | call “mutual restitution”. The residents gain the
vocational, personal, interpersonal and social skills necessary to make restitution to the society from which they have
taken illegally, consistently and often brutally, for most of their lives. In return, Delancey Street demands from society
access to the legitimate opportunities from which the majority of residents have been blocked for most of their lives.
By living together and pulling resources, Delancey Street residents acquire enough strength and credibility that the
demands to gain access to society’s opportunities must be taken seriously. This process, of gaining the skills and
abilities and self-concept necessary to make and receive social restitution, minimally requires two years. The average
stay, prior to graduation from Delancey Street, is three and a half years.

In order to accomplish this process of mutual restitution, there is a constant training and education process which
begins the day the new resident arrives. The first area of re-education is “school learning”. Everyone who comes to
Delancey Street is tutored in the basic skills: reading, writing, and math, until they have received a high school
equivalency certificate. After that, residents can go on to various forms of education. There are currently over 100
residents in colleges and professional schools. One resident, soon to graduate, is no in his second year of medical
school.

The second area is vocational training. Delancey Street maintains nine training schools which also serve as’ the
businesses by which the Foundation earns its living. These training schools include a restaurant, a catering business, a
-moving and trucking school, terrarium and sand painting production and sales, furniture and woodwork production and
sales, specialty advertising sales, antique car restoration, the operation of outdoor Christmas tree lots and a print shop.
Residents, who have traditionally been unemployable welfare cases, have started, worked, and managed these training
school businesses so successfully that ‘they are the Foundation’ 5 primary source of working capital.

Vocational training is accomplished in three phases. The first is in-house training, were the residents are trained to
perform skills simply within the Foundation. The stress here is not only on learning basic skills, but on developing
work habits and self-discipline. When residents have mastered the basic skill, they move on to testing these skills in
work performed through a Delancey Street company for people in the community. After they’ve achieved a level of
competence there, they are ready to move on to the third phase, which is to get a job or business in the community,
where they must work successfully for six months prior to graduation from Delancey Street.

Residents are caught in an ever-downward spiral of self-destructive acts which destroy not only themselves but others;
this leads To guilt, which leads to self-hatred; which leads to more self-destructive acts. In order to break the cycle, it is
imperative to interrupt it with some positive experiences. In the tightly structured environment of Delancey Street,
residents who follow the rules cannot help but to succeed. They achieve successes at work; because others are
counting on them, they achieve successes with helping others, particularly those newer than themselves; they succeed
in caring more for themselves in their personal habits; their cleanliness and clothing, for example. Rather than
enshroud the negative self-concept with responses of support from others, residents replace the self-hate with self-
respect by acting in such a way as to earn it and earn as well positive reinforcements from others.

Every reward, from moving from a crowded dorm into a semi-private room; or moving up a notch in one’s job; or
taking the responsibility and authority for more and more of one’s decisions, must be earned through self-discipline,
hard work, and caring for others as well as one’s self. .
At about six months we assume that the resident has achieved enough success and positive experiences to look at the
past for the first time in his/her stay at Delancey Street. This is accomplished in a weekend-long marathon session
called Dissipation, which is géared to dissipate‘the guilt of past behaviors, Here the newer residents, guided by the
older residents, in groups of fifteen, review their past histories, reliving every act they have ever committed in the past,
until they are able to rid themselves of the tremendous guilt which dominates their lives. The weekend is concluded
with the older residents showing the newer residents how, in these past six months, they have proven themselves to be
someone new, to be capable of something different. They now have a greater responsibility, because they’ve begun to
see themselves for what they can be in the future.’

The final area of education the Delancey Street stresses is one of the most critical: social or community training.
Following the philosophy of restitution, Delancey Street residents, in addition to working, studying and playing games,
are encouraged to help others in the community. Since Delancey Street opened, there have been large numbers of
residents who have worked with senior citizens, escorting them to and from the bank, visiting homes, showing movies,
presenting plays. Residents work with juveniles from poor areas, taking them on cookouts, on tours of the city, on
tours of Alcatraz, and giving crime and drug prevention seminars. By using their own experiences, by showing that
involvement with crime and drugs is by no means tough and glamorous, residents provide a realistic assessment and
hance a viable diversion from crime.
Residents also do volunteer work with the handicapped and are engaged in police training. They help with fund raisers
for the ballet and opera. They are all encouraged to vote; and while, like any group, they don’t accomplish full voting,
several of the residents do go out and work for candidates or issues in which they believe. In essence, they work and
donate their time and energy to improve the quality of American life.

Social problems often follow the medical model, but too many of them reflect only one style of medical model: that of
cancer, say, where the patient goes into the hospital, the doctor operates and the patient is either cured, if the disease is
cut out successfully, or a failure if it isn’t. The social problem of drugs addiction and crime are more comparable to
scarlet fever or malaria, where people are taken into a hospital. As soon as they have reached the point where they are
able to stand on their feet, they take the sheets, boil them, and go down into the swamps because the disease is not one
that lives inside the individual and can be cured within the individual. The disease breeds in the swamp and the swamp
must be cleaned out or everyone will be re-infected. In our society, the uncared for old people, the social, economic
and criminal injustices are all elements of the swamp. None of us is free until all of us have the choices and
responsibilities which comprise real freedom. Who better to take responsibility for cleaning out the swamp than those
of us who seem to be most prey to fall victim to the disease?

Therefore, at Delancey Street, although our statistics are extremely impressive, we consider it far more important to
measure our success not simply by couting the number of individuals “cured”, but by measuring the impact we have
had on the swamp. Delancey Street, for example, started the first Credit Union by and for ex-convicts, where poor
people and those traditionally incapable of receiving loans from banks and other credit unions can get the money
necessary to get started in some legitimate way in society. Delancey Street fought to get wine and beer licenses for ex-
felons and for the right of ex-felons to practice law. Delancey Street fought to get ex-felons real estate licenses. Each
of these has not only helped the individuals for whom Delancey Street secured the certificate but has helped hundreds
of ex-felons for whom these many more opportunities are now open. Delancey Street has worked with the
handicapped in their fight for civil rights. Delancey Street has fought for the rights of labor groups as well as for their
responsibility to integrate their membership.

Perhaps one of the most difficult areas of education in Delancey Street has to do with educating the self. The majority
of residents in Delancey Street have been labeled as “psychopaths” or “sociopaths”, those who feel no remorse or guilt
for their actions. In truth, Delancey Street residents are consumed and in fact paralyzed by guilt. For most of them the
horrors of the life in which they have been involved are so great, that the need to obliterate these memories is a life-
saving defense. To come to grips with some of the actions they have perpetrated against themselves and others before
they have any positive experiences with which to mitigate the horrors could be a totally destructive process.

In the first few years of Delancey Street’s growth, residents chose the area in which they wanted to be trained.
However, the residents fell into the stereotyped jobs positions they assumed society held for them. The women chose
paperwork jobs; the Blacks and Latinos primarily chose physical labor; and the Anglo males picked sales. Now, every
resident is briefly trained in one physical labor job; one sales-oriented job; and one paperwork job. After residents see
they have the abilities in areas beyond their stereotypic images, they can choose the field in which they want to make
their careers.

Everyone in Delancey Street works, and no one, including the two presidents, receives an individual salary. Any
money received is donated into the General Fund. That General Fund of the Foundation provides for the care of all
residents: housing, food, clothing, entertainment.

Aside from the President, everyone working in the Foundation is a resident. It is paradoxical to attempt to confer self-
reliance and self-respect on people by a staff of experts. Because there is no staff, there is no we/they division. The
rules apply equally to everyone. For example, neither the presidents nor the newest resident can have any drugs or
alcohol, or engage in or threaten any physical violence. Everyone is both a giver and a receiver. This process is much
like people mountain climbing in a chain, in which the person closest to the top is pulling for himself and the person
whose hand he is holding for his own balance, as well as to pull the other along with him; and that person does the
same for the person beneath him, and so on.

Despite long histories of violence common to its population, there has never been one incident of violence in the eight
years of Delancey Street’s existence. This accomplished without any external controls, without the weapons needed in
prisons, without the drugs utilized for control purposes in many hospitals and without the humiliation and shame-
oriented punishments in which some programs engage. It is accomplished primarily through peer pressure.
Punishments for wrong-doing at Delancey Street involve extra work, or losing rewards. The most serious punishment
is being asked to leave Delancey Street. Residents employ negative sanctions, as well as positive rewards and role
modeling, with one another. This process of people working with one another rather than for or on one another is
critical to the family feeling of unity, as well as to the integrity of the model, and the ultimate success of the
Foundation.

Residents are also trained in social survival skills. Every morning and every noon at a daily seminar, they study a
vocabulary word of the day and a concept of the day (for example, Emerson’s “Self-Reliance”); they learn the basics
of money management and of our economic system; of civics; of archeology and cultural anthropology; of etiquette; of
clothing, fashion and style; of sources of energy; of consumer awareness; of ecology; of all the concepts and ideas that
provide us with the tools to build a well-rounded life. These sessions are conducted in seminar fashion, where each
resident speaks for a few minutes on the subject being discussed. In this way residents learn not only the content of the
subject matter but also the process of group speaking, of presenting an idea and connecting a theory to a personal
experience. -

One of the central ideas of education in Delancey Street is interpersonal relations. The majority of residents have a
very difficult time interacting with others. This learning process is accomplished informally twenty-four hours a day
through communal living. For example, residents who were once members of racially-oriented gangs such as the
Mexican Mafia, the Black Guerilla Family, the Aryan Brotherhood, live together in Delancey Street in the same
dorms; they must learn to fight the’institutionalized racism of which they have been a part for so many years. Because
residents work together, they must learn to accept authority and dispense authority to others. Developing friendships
and sexual relationships are often painful and are always open to the scrutiny of others; feedback is constant at
Delancey Street. While residents may become comfortable in relating with one another, it is most important that they
develop skiils in relating to those who are outside the Foundation. Delancey Street holds a constant open-house where
everyone’in the community, particularly “coat and tie” people, is encouraged to drop in and talk with residents on all
facets of living. This open interaction with various elements in the community assures diversified opinions and buffers
the intellectual hemophilia to which we are all prone if we reinforce our opinions by talking only with those who are
just like us.

The formal method for learning interpersonal skills is the group process in which residents must participate three times
weekly for three or four hours each session. The stress of these groups (called “games”) is not on the individual’s
problems but on his/her style of relating to others. Here residents explore their feelings for one another and their
actions and behaviors toward one another. They learn how the impact of what they say can be brought into greater
congruence with what they hope to communicate to others. These groups also allow for the release of hostilities
verbally rather than physically. Perhaps most important, the games allow for the development of a sense of humor
about one’s self, one’s life, and one’s problems. Unlike the “games” of ‘other therapeutic communities, which are
generally attack-oriented, Delancey Street games stress fun, humor, and interpersonal communication skills. The
threads of humor and fun run through Delancey Street’s entire fabric, and their importance to its strength cannot be
underestimated.

Delancey Street has been the subject of wide coverage by the media in this country and abroad. Articles touting its
success have appeared in the New York Times, the Los Angeles Times, People Magazine, Playboy, Playgirl, Time
Magazine, and numerous others. Foundation residents have appeared on such programs as Mike Wallace’s Sixty
Minutes, the Merv Griffin Show, the Tonight Show with Johnny Carson, and others. Residents have been requested by
the Commissioner of Corrections of several states to mediate prison problems, and they have assisted hundreds of
groups around this country and other countries in developing programs of their own.

Thus, while great numbers of people have succeeded in their task of no longer using drugs and no longer committing
crime, we feel that our residents have succeeded in more important ways. They have demanded of themselves that
they make restitution to society, that they care not only about their own financial successes in life, but that they care
about honesty, integrity and the values by which we remain more than a country of people living together; values
which make us a society. They have pooled their resources to demand from society the restitution which grants them
access to the same opportunities the middle class and the upper class enjoy. Ultimately, then, the success of the
residents of Delancey Street is more than the hundreds of success stories like Deborah’s; it is the dent they have made
and are continuing to make in cleaning up the swamp which threatens to re-infect them, and perhaps infect us all.
  
 

“ey
vs hen, . ~

\ INMATE NAME: Qin

   

 

REGISTER NO: _ F5G29 —47 ~~ 7 a '
HOUSING UNIT:_S-77 77 ” TRENTON'N3 O85...
FEDERAL CORRECTIONAL INSTITUTION 9 DEC 2020 pm4 ,* j
P.O. BOX 2000

FORT DIX, NJ 08640

udge yerk ew Van NeZ °

RR BCE rare, . be 2 Court of Clerk
. SBURE om . middl @ Dishace eken visctlyea n teu |
DEC ty 2A) FP 99% walmuk Stree:
PER \ ) Hiserstoung PA iTO8. sy,

~ as . a . e *, Fru) 5 ,
a _ a . . a - a FEE oan Ie, ‘

4 FitS-—25eg9q [ el ERIM :

ee, i :

t i y wn, f
